Name: Commission Regulation (EEC) No 1842/90 of 29 June 1990 amending Regulation (EEC) No 1156/90 on import licences for poultrymeat products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 90 Official Journal of the European Communities No L .168/ 15 COMMISSION REGULATION (EEC) No 1842/90 of 29 June 1990 amending Regulation (EEC) No 1156/90 on import licences for poultrymeat products originating in the African , Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), and in particular Article 27 thereof, Whereas Article 2 of Commission Regulation (EEC) No 903/90 (2) providing for the staggering of the quotas by three-month periods has been amended by Regulation (EEC) No 1741 /90 (3), which introduces such staggering by the half year ; whereas Commission Regulation (EEC) No 1 1 56/90 (4) needs accordingly to be amended as regards the quantities laid down therein in respect of which licence applications may be lodged for the second half of 1990 : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1156/90 is amended as follows : Article 1 is replaced by the following : . 'Article 1 Licence applications may be lodged in accordance with Article 4 of Regulation (EEC) No 903/90 during the first 10 days of July 1990 for :  200 tonnes of products falling within CN code 0207,  250 tonnes of products falling within CN codes 1602 31 and 1602 39 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 84, 30. 3. 1990, p. 85. 0 OJ No L 93, 10 . 4. 1990, p. 20 . 0 OJ No L 161 , 27. 6. 1990, p. 32. (&lt;) OJ No L 116, 8 . 5. 1990, p. 8 .